
	
		II
		112th CONGRESS
		2d Session
		S. 2786
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  1,3-diisocyanatomethylbenzene, polymer with 1,6-
		  diisocyanatohexane.
	
	
		1.1,3-Diisocyanatomethylbenzene,
			 polymer with 1,6- diisocyanatohexane
			(a)In
			 generalHeading 9902.12.18 of the Harmonized Tariff Schedule of
			 the United States (relating to 1,3-diisocyanatomethylbenzene, polymer with 1,6-
			 diisocyanatohexane) is amended—
				(1)in the article
			 description—
					(A)by striking
			 CAS No. 63368–95–6 and inserting CAS No.
			 26426–91–5; and
					(B)by striking
			 % at the end; and
					(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
